Citation Nr: 0520351	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  02-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for 
tension headaches with cervical pain.  
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
September 1975 until his retirement in September 2000.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2004, the Board issued a decision that denied a 
compensable rating for the veteran's tension headaches with 
cervical pain.  The other issues on appeal were remanded and 
those issues remain under the jurisdiction of the RO at this 
time.  The veteran appealed the denial of a compensable 
rating for his headaches with cervical pain to the United 
States of Appeals for Veterans Claims (Court).  In an April 
2005 order, the Court granted a joint motion of the parties, 
vacated the Board's denial of a compensable evaluation for 
tension headaches with cervical pain, and remanded the matter 
for action consistent with the joint motion.


REMAND

As noted in the April 2005 joint motion of the parties, the 
veteran has submitted various statements to the effect that 
his headaches are frequent enough and severe enough to cause 
loss of sleep, inability to rest, nausea, and distortion of 
vision.  His headaches are currently rated as analogous to 
migraines under Diagnostic Code 8100, which provides that a 
10 percent disability rating is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months and that a noncompensable evaluation is 
warranted for less frequent attacks.  

In light of the joint motion for remand, the Board has 
determined that the veteran should be afforded an opportunity 
to identify or submit evidence substantiating that the 
disability is productive of prostrating attacks and that he 
should be afforded a VA examination to assess the severity of 
the disability.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to submit or identify 
evidence, such as medical records or 
statements, lay statements, and 
employment records, supportive of the 
proposition that the veteran's headaches 
are productive of prostrating attacks.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected headaches with cervical 
pain.  The claims folder must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  

The examiner should determine the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks.  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work, to include whether the disability 
is productive of severe economic 
inadaptability.  The rationale for all 
opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



